1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PRISCILLA CAREFOOT, et al.,                      )   Case No.: 1:17-cv-00456-AWI-JLT
                                                      )
12                  Plaintiffs,                       )   ORDER TO THE PARTIES TO SHOW CAUSE
                                                      )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                        )   FOR THEIR FAILURE TO COMPLY WITH THE
14   COUNTY OF KERN, et al.,
                                                      )   COURT’S ORDER TO FILE DISMISSAL
                                                      )   DOCUMENTS
15                  Defendants.                       )
                                                      )
16                                                    )

17          The Court adopted the findings and recommendation to grant the petition for the minor’s

18   compromise. (Doc. 52.) In doing so, the Court ordered the parties “to file with the Court a stipulation

19   for dismissal of the action with prejudice, and lodge a separate order, within 45 days of the date of

20   service of this Order.” Id. at 2. Despite the expiration of the 45-day period, the parties have failed to

21   comply. Therefore, the Court ORDERS:

22          1.      Within 14 days, the parties SHALL show cause in writing why sanctions should not

23   be imposed for their failure to comply with the Court’s order to file the stipulated dismissal and to

24   lodge a separate order. Alternatively, they may file and lodge the overdue documents.

25
26   IT IS SO ORDERED.

27      Dated:     October 22, 2019                             /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
